                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:01-CR-085-MOC-DCK-7

 UNITED STATES OF AMERICA,                              )
                                                        )
                                Plaintiff,              )
                                                        )
 vs.                                                    )
                                                        )
 JEFFREY BERNARD LINEBERGER,                            )
                                                        )
                                Defendant,              )
                                                        )
 and                                                    )
                                                        )
 CAL-ARK INTERNATIONAL, INC.,                           )
                                                        )
                               Garnishee.               )


               DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on the United States’ “Motion For

Dismissal Of Writ Of Continuing Garnishment” (Document No. 397). The Court has reviewed

the motion, which notes that “the Defendant is no longer employed by the Garnishee.” Id. at p. 1.

       IT IS THEREFORE ORDERED that upon motion of the United States for the reasons

stated therein and for good cause shown, the Writ of Continuing Garnishment (Document No. 390)

filed in this case against the Defendant is DISMISSED.

       SO ORDERED.

                                             Signed: June 24, 2021
